 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC,                              Case No.: 2:16-cv-02569-APG-BNW

 4        Plaintiff                                       Order Denying Motions as Moot

 5 v.                                                            [ECF Nos. 26, 28, 31]

 6 SATICOY BAY LLC SERIES 7340 VINCA,

 7        Defendant

 8       In light of the parties’ notice of settlement (ECF No. 40),

 9       IT IS ORDERED that the parties’ pending motions (ECF Nos. 26, 28, 31) are DENIED

10 as moot.

11       DATED this 13th day of August, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
